276 F.2d 856
WILLOW FARMS DAIRY, INC., Appellant,v.Ezra T. BENSON, Secretary of Agriculture, and Maryland Cooperative Milk Producers, Inc., Appellees.
No. 8065.
United States Court of Appeals Fourth Circuit.
Argued March 23, 1960.
Decided April 12, 1960.

Charles G. Page, Baltimore, Md. (White, Page & Lentz, Baltimore, Md., on the brief), for appellant.
Alan S. Rosenthal, Atty., Dept. of Justice, Washington, D. C. (George Cochran Doub, Asst. Atty. Gen., Leon H. A. Pierson, U. S. Atty., Baltimore, Md., Seymour Farber, Atty., Dept. of Justice, Washington, D. C., Neil Brooks, Asst. Gen. Counsel, and J. Charles Krause, Atty., Dept. of Agriculture, Washington, D. C., on the brief), for appellee, Ezra T. Benson, Secretary of Agriculture.
Philip B. Perlman, Washington, D. C. (Ellis Lyons; Perlman, Lyons & Emmerglick, Washington, D. C., and Harry Troth Gross, Baltimore, Md., on the brief), for appellee, Maryland Cooperative Milk Producers, Inc.
Before SOPER, HAYNSWORTH and BOREMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of Chief Judge Thomsen, of the United States District Court for the District of Maryland, dismissing the complaint of Willow Farms Dairy, Inc., upon the sole ground that the District Court was without jurisdiction.


2
This action was commenced by what is alleged to be "a bill in equity within the meaning of Title 7, U.S.C., 608c(15), to review adverse rulings of the Secretary of Agriculture with regard to an order entitled `Milk in Upper Chesapeake Bay, Maryland Marketing Area', issued by him on the 28th of December, 1959". The opinion of the District Court, containing a full and detailed recital and explanation of pertinent facts and applicable law, is reported at 181 F.Supp. 798. The question presented involves the attempt by Willow Farms to prematurely invoke the jurisdiction of that court in the absence of compliance with the requirement of 7 U.S.C. § 608c(15).


3
We affirm upon the opinion and order of the District Court.


4
Affirmed.